Citation Nr: 1313654	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-43 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to an one time payment from the Filipino Veterans Equity Compensation fund. 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant claims military service during World War II.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The appellant does not have status as a veteran, and he is not eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West Supp. 2012); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.



Legal Criteria and Analysis 

The appellant seeks entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This issue involves the critical legal criteria of requiring evidence establishing that the appellant is a "veteran" for VA purposes. This determination rests on the nature of his military service.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.1(d) .

A one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id. 

Section 1002(d) of the American Recovery and Reinvestment Act provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute. 

In this case, the appellant contends that he was a member of recognized guerilla units from December 1941 to May 1942, and from November 1942 to August 1945.  The RO, however, submitted his pertinent information, including name, date of birth, place of birth, dates of service, and branch of service to the National Personnel Records Center for verification in December 1989 and January 2013.  On each occasion the National Personnel Records Center certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1). 

The record contains affidavits, certifications, medical certificates, records from the Commonwealth of the Philippines, an application for benefits to the Philippine Veterans Affairs Office and various statements from the appellant asserting that he had service.  These documents and statements, however, may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The evidence submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  Simply put, the documents submitted by the appellant are not official documents of the appropriate United States service department. 

In sum, although the appellant asserts that he had recognized service, the National Personnel Records Center certified on two occasions that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA.  VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Recognition of service by the Philippine Government is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

Based upon the record in this case, the appellant had no qualifying service.  He does not meet the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund. 


ORDER

Eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


